As filed with the Securities and Exchange Commission on August 1, 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 TALEO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 52-2190418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4140 Dublin Boulevard, Suite400 Dublin, California 94568 (925)452-3000 (Address including zip code, and telephone number, including area code, of principal executive offices) 2004 Stock Plan Vurv Technology, Inc. Stock Option Plan (Full title of the plan) Michael P. Gregoire Chairman, President and Chief Executive Officer Taleo Corporation 4140 Dublin Boulevard, Suite400 Dublin, California 94568 (925)452-3000 (Name, address, and telephone number, including area code, of agent for service) Copy to: Mark A. Bertelsen, Esq. Jose F. Macias,Esq. Wilson Sonsini Goodrich & Rosati Professional Corporation 650 Page Mill Road Palo Alto, CA 94304-1050 (650) 493-9300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting company CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Class A common stock, $0.00001 par value —2004 Stock Plan 783,025 $18.39(3) $14,399,830 $565.91 —Vurv Technology, Inc. Stock Option Plan 433,820 (2) $23.99904 (4) $10,411,264 $409.16 TOTAL: 1,216,845 $24,811,094 $ 975.07 (1)Pursuant to Rule 416(a) of the Securities Act of 1933, as amended, this Registration Statement shall also cover any additional shares of the Registrant’s Class A common stock that become issuable under the 2004 Stock Plan or the Vurv Technology, Inc. Stock Option Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of the Registrant’s outstanding shares of Class A common stock. (2)Pursuant to an Agreement and Plan of Reorganization dated as of May 5, 2008, by and among the Registrant, Vurv Technology, Inc., Dolphin Acquisition Corporation and Porpoise Acquisition LLC, the Registrant assumed certain outstanding options to purchase common stock of Vurv Technology, Inc. granted under the Vurv Technology, Inc. Stock Option Plan, and such options became exercisable to purchase shares of the Registrant’s Class A common stock, subject to appropriate adjustments to the number of shares and exercise price of each assumed option. (3)Estimated in accordance with Rule 457(h) and Rule 457(c) solely for the purpose of calculating the registration fee on the basis of $18.39 per share, which represents the average of the high and low prices reported on the Nasdaq Global Market on the 28th of July, 2008. (4)Estimated in accordance with Rule 457(h) solely for the purpose of calculating the registration fee, based on the weighted average exercise price of $23.7539 per share. TABLE OF CONTENTS PART I Item 1. Plan Information Item 2. Registration Information and Employee Plan Annual Information PART II Item 3. Incorporation of Documents by Reference Item 4. Description of Securities Item 5. Interests of Named Experts and Counsel Item 6. Indemnification of Directors and Officers Item 7. Exemption from Registration Claimed Item 8. Exhibits. Item 9. Undertakings SIGNATURES INDEX TO EXHIBITS EXHIBIT 5.1 EXHIBIT 23.1 EXHIBIT 99.4 EXHIBIT 99.5 Table of Contents TALEO CORPORATION REGISTRATION STATEMENT ON FORM S-8 PART I INFORMATION REQUIRED IN THE PROSPECTUS Item1. Plan Information. The documents containing the information specified in this Item 1 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”).In accordance with the rules and regulations of the Securities and Exchange Commission (the “Commission”) and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. Item2. Registration Information and Employee Plan Annual Information. The documents containing the information specified in this Item 2 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1) under the Securities Act.In accordance with the rules and regulations of the Commission and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 under the Securities Act. PART II INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. There are hereby incorporated by reference in this Registration Statement the following documents and information heretofore filed by Taleo Corporation (the “Registrant”) with the Commission: (1)The Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2007, filed with the Commission on March 14, 2008 pursuant to Section 13(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (2)The
